Exhibit 10.43

RXi PHARMACEUTICALS CORP.

2,136 rentable sq. ft.

“LAKE VIEW VILLAGE”

COMMERCIAL OFFICE LEASE

THIS LEASE, dated as of the 30th day of June, 2011, between LO 138 LLC, an
Oregon limited liability company as “Landlord” and RXi PHARMACEUTICALS
CORPORATION, a Delaware corporation, as “Tenant”.

Section 1 PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord approximately 2,136 rentable Square feet of space shown on the
floor plan attached hereto as Exhibit A-1 (“the “Premises”) on the second floor
of the building as shown crosshatched on the site plan attached as Exhibit A-2
(the “Building”) in the development known as Lakeview Village constructed or to
be constructed by Landlord on the real property described in attached Exhibit
A-3 (the “Project”). Tenant’s lease of the Premises shall include the
appurtenant right to use in common with others all common areas within the
Project as Landlord may from time to time designate. Tenant’s lease of the
Premises shall also include the nonexclusive right to use in common with others
the City of Lake Oswego public parking garage constructed or to be constructed
as shown on the site plan attached as Exhibit A-2 (the “Garage”). Such use shall
be in accordance with the LORA Parking Facility Use, Maintenance and Operation
Agreement between the Lake Oswego Redevelopment Agency and Gramor Development,
Inc. (the “Parking Agreement”). Landlord reserves the right to alter or relocate
any common area. The Lease is subject to all easements, restrictions, agreements
of record, mortgages and deeds of trust, and zoning and building laws. This
Lease is subject to that certain Agreement for the Disposition and Development
of Block 138, City of Lake Oswego (“DDA”) dated April 17, 2001 between The Lake
Oswego Redevelopment Agency (“LORA”) and Gramor Development, Inc. and any
amendments thereto

Section 2 TERM. The lease term shall commence on the Date of Commencement
described below and continue for twenty-four (24) full calendar months (plus the
partial month, if any, in which the lease commences), unless sooner terminated.
“Date of Commencement” shall be August 1, 2011.

Section 3 RENT.

3.1 Minimum Rent. Tenant shall pay to Landlord, during the term of this Lease as
minimum monthly rent the sum of Three Thousand Two Hundred Four and no/100
Dollars ($3,204.00) per month. Tenant shall not be required to pay minimum rent
during Month 1 of the Lease term. Tenant shall be required to pay additional
rent, pursuant to Section 3.2 from the Date of Commencement. Rent will be paid
in advance on the first day of each month at such place as Landlord may
designate. Minimum rent is uniformly apportionable day to day. Minimum rent for
the partial month (if any) in which the lease term commences shall be prorated
and paid at commencement of the lease term. Upon execution hereof, Tenant shall
pay to Landlord the sum of Three Thousand Two Hundred Four and no/100 Dollars
($3,204.00) to be applied to minimum and additional rent as it becomes due.



--------------------------------------------------------------------------------

3.2 Additional Rent.

(1) Operating Expenses. In addition to the minimum rent, Tenant shall pay as
additional rent its share of all expenses for the Project. As used herein
“operating expenses” shall mean all costs of ownership, operation, maintenance
and repair of the Project as determined by standard real estate accounting
practice, including but not limited to: wages, salaries and benefits of
employees engaged in the operation, maintenance and repair of the Project; costs
incurred by the Landlord under the Parking Agreement; the cost of all utilities
for the Project including water, sewer, lighting, power, heating, air
conditioning and ventilating (excluding utilities separately metered and
servicing tenant spaces exclusively); the cost of janitorial service and
supplies, waste disposal service, window washing and her services furnished for
the benefit of tenants of the Project; costs of consumable supplies including
without limitation cleaning supplies, restroom paper products, light bulbs,
tubes and ballasts; costs of Project maintenance and service agreements; the
cost of security, repair and replacement; cost of materials, tools and equipment
used in the operation, management and maintenance of the Project; common area
utility costs including city or county road maintenance fees; the cost of all
insurance relating to the Project, including but not limited to the cost of
casualty, rental abatement, boiler and machinery, earthquake, flood and
liability insurance (and all deductibles); all accounting, legal and
professional fees incurred in connection with the operation of the Project; the
cost of rental value of the Project office; and a management fee of four percent
(4%) of the minimum rent

(2) Taxes and Assessments. In addition to the minimum rent, Tenant shall pay as
additional rent its share of all real property taxes and assessments of any
public authority against the Project payable during or with respect to the Lease
term, including without limitation, Landlord’s cost incurred under the Parking
Agreement and the cost of contesting any tax. Real property taxes and
assessments shall include all real property taxes and assessments of any public
authority assessed against the Project and any rent tax, gross receipts tax, tax
on Landlord’s interest under this Lease, or any tax in lieu of the foregoing,
whether or not such tax is now in effect (excluding any tax based upon
Landlord’s net income). If any portion of the Project is occupied by a tax
exempt tenant so that the Project has a partial tax exemption under ORS 307.112
or a similar statute, the real property taxes and assessments shall mean real
property taxes and assessments computed as if such partial exemption did not
exist.

(3) Tenant’s Share. Tenant’s share of the operating expenses, taxes and
assessments of the Project shall be a percentage thereof equal to the percentage
which the rentable square feet of the Premises bears to the total rentable
square feet of the Project. Tenant’s share shall be based on the total rentable
area of the Project whether such area is occupied or not and shall not be
adjusted to reflect vacancy in the Project, Notwithstanding the foregoing,
Landlord shall be permitted to adjust Tenant’s percentage share of any item of
operating expense to allocate such operating expense among tenants in the
Project in an equitable manner based upon the usage of and benefits afforded to
such tenants, respectively. Landlord shall also be permitted to adjust Tenant’s
share of any portion of any real property taxes and assessments in the event a
tenant within the Shopping Center is billed directly or separately assessed for
such portion of real property taxes and assessments by the taxing authority. In
such

 

2



--------------------------------------------------------------------------------

event, Landlord shall be permitted to exclude such tenant’s area from the total
net rentable area of the Shopping Center for the purposes of determining
Tenant’s share of such portion of real property taxes and assessments.

(4) Payment. Upon commencement of the Lease term and at the beginning of each
calendar year during the term of the Lease, Landlord may reasonably estimate
Tenant’s share of operating expenses and taxes and assessments for the ensuing
calendar year or portion thereof, Landlord may revise the estimate during the
course of any year. Tenant will pay one-twelfth of Tenant’s estimated share of
operating expenses and taxes and assessments on the first day of each calendar
month during the term hereof. If Landlord bills on an estimated basis, Landlord
shall, within 120-days (or as soon thereafter as possible) after the end of any
calendar year give Tenant written notice of Tenant’s actual share of operating
expenses and taxes and assessments. If Tenant’s payments of its estimated share
for such calendar year differ from Tenant’s actual share, an appropriate
adjustment shall be made within 30-days after the giving of such notice. Any
objections by Tenant to the annual statement shall be made in writing within
thirty days after receipt thereof. Otherwise, the annual statement shall be
deemed conclusive and binding on the parties. If Landlord bills on an actual
basis Tenant will pay Tenant’s actual share of operating expenses and taxes and
assessments on the first day of the first calendar month after such bill.

(5) Parking Facility Agreement. This Lease is subject to the Parking Agreement.

(6) Reciprocal Easement. Landlord reserves the right to subject the Project to
reciprocal easements, covenants and restrictions to which this Lease shall
automatically be subordinate. In such event, the operating expenses for the
Project shall be deemed to include, without limitation, Landlord’s share of such
costs under the reciprocal easements, covenants and restrictions.

3.3 Interest and Late Charges. All rent and other payments not paid within
thirty (30) days when due shall bear interest from the due date until fully paid
at the rate of twelve percent (12%) per annum, but not in any event at a rate
greater than the maximum rate of interest permitted by law. In addition, Tenant
acknowledges that late payment of any rent or other payment required by this
Lease from Tenant to Landlord will result in collection costs to Landlord, the
extent of which additional costs is extremely difficult and economically
impractical to ascertain. Tenant therefore agrees that if Tenant fails to make
any rent or other payment required by this Lease to be paid to Landlord within
ten (10) days when it is due, Landlord may elect to impose a late charge of five
cents (50) per dollar of the overdue payment, to reimburse Landlord for the
costs of collecting the overdue payment. Tenant shall pay the late charge upon
demand by Landlord. Tenant agrees that the late charge is a reasonable estimate
of the costs to Landlord of collecting the overdue payment. Landlord may levy
and collect a late charge in addition to all other remedies available for
Tenant’s default, and collection of a late charge shall not waive the breach
caused by the late payment.

3.4 Net Lease Provision. All payments required to be paid by Tenant under this
Lease, other than minimum rent, will constitute additional rent. This is
intended to be a net lease, meaning that Tenant shall pay all expenses of every
type relating to the Premises after commencement of the lease term, all rent
(including minimum and additional rent) shall be received by Landlord without
setoff, offset, abatement, or deduction of any kind.

 

3



--------------------------------------------------------------------------------

Section 4 BUSINESS PURPOSE.

4.1 Permitted Use. Tenant shall use the Premises only for the purpose of a
general office use which may include biotechnological, pharmaceutical and
medical office use and for no other purpose without the Landlord’s express
written consent.

4.2 Compliance with Laws. In connection with its use, Tenant shall comply at its
expense with all applicable laws, regulations and requirements of any public
authority, including those regarding maintenance, operation and use of the
Premises and any appliances on the Premises (including signs),

4.3 Insurance. Tenant shall not conduct or permit any activities on the Premises
which will: increase the fire insurance rate upon the Project or cause a
cancellation of the fire insurance policy; or create a nuisance or damage the
reputation of the Project or be reasonably offensive to Landlord or other
tenants

4.4 Supervision. Tenant shall keep the Premises clean and orderly and will cause
its employees on the Premises to be well groomed and dressed in accordance with
a first-class, professional operation of Tenant’s business. Tenant will
supervise its employees and cause Tenant’s agents, independent contractors,
employees, customers, suppliers and invitees to conduct their activities in such
a manner as to comply with the requirements of this Lease and the rules and
regulations described herein.

4.5 Common Areas. All common areas within the Project shall be used in strict
compliance with Landlord’s reasonable rules, regulations and requirements for
such areas.

4.6 Name of Business. The advertised name of the business operated in the
Premises shall be RXi Pharmaceuticals or any other such name the
originally-named Tenant is legally identified as.

4.7 Parking. Tenant shall comply with the Garage rules, regulations and
requirements as adopted and published by Landlord from time to time and shall
cause Tenant’s customers, employees and invitees to abide by such rules,
regulations and requirements. Landlord reserves the right to restrict the use of
designated stalls or areas within the Garage. When requested by Landlord, Tenant
shall give Landlord written notice of the license number of all vehicles parked
in the Project by Tenant’s officers, employees, agents and contractors. If a
vehicle of Tenant’s or its officers, employees, agents or contractors is at any
time parked in a part of the Project or Garage other than the designated area,
Landlord shall have the right to have the vehicle towed and to collect towing
and storage charges as a condition of releasing the vehicle to its owner or to
charge the owner of the vehicle a per diem fee for each vehicle so parked.

During the hours of 7:00 am — 5:00 pm Monday through Friday (“Office Hours”),
Tenant shall have the exclusive right to use four (4) parking stalls for
employee parking.

 

4



--------------------------------------------------------------------------------

4.8 Storage, Trash. Tenant shall not store anything outside except in areas
approved by Landlord. Tenant will use only trash and garbage receptacles
approved by Landlord. Tenant shall dispose of trash and other matter in a manner
acceptable to Landlord, at Tenant’s expense.

Section 5 UTILITIES AND SERVICES.

5.1 Building Maintenance. Landlord shall maintain the public and common areas of
the Project and the Building structure in good condition and repairs.

5.2 Utility Service. Landlord shall supply the Premises with electricity for
lighting and operation of normal office equipment, heating ventilation and
cooling to a standard of comfort customary in other comparable office buildings
in the area, janitorial services and such other services as Landlord may elect
during the times and in the manner that such services are customarily furnished
in comparable office buildings in the area. Landlord shall not be in default
hereunder or be liable for any failure or interruption of utilities or services
to the Premises. Landlord shall take reasonable steps to restore service as soon
as practical subject to causes beyond Landlord’s reasonable control. Gas,
electricity, water and sewer used in the office portion of the Project shall be
separately metered from gas, electricity, water and sewer used in the retail
portion of the Project. Tenant shall pay its proportionate share of all Project
utilities including but not limited to parking area lighting, elevator
electricity and landscape irrigation pursuant to Section 3.2 hereof. Landlord
shall reasonably allocate operating expenses of the Project based on projected
and actual costs associated with each. All such costs and services incurred
shall be an Operating Expense pursuant to Section 3.2 hereof.

Section 6 INSURANCE; INDEMNITY.

6.1 Public Liability Insurance. Tenant shall continuously maintain at its
expense comprehensive general liability insurance, with limits of not less than
$2,000,000 per person, $2,000,000 per occurrence for injury to, illness of, or
death of persons occurring in, upon or about the Premises or Project, and
$200,000 per occurrence for property damage occurring in, upon or about the
Project with fire legal liability endorsement with limits no less than $200,000.
All such insurance shall insure the performance by Tenant of the indemnity
agreement set forth in Section 6.5 hereof.

6.2 Fire Insurance of Tenant. Tenant, at its expense, shall maintain in effect;
fire and extended coverage insurance on furnishings, leasehold improvements,
fixtures, inventory and equipment located on the Premises, for the full
replacement value. The proceeds of such insurance, so long as this Lease remains
in effect, shall be used to repair or replace the leasehold improvements,
fixtures, equipment and plate glass so insured.

6.3 Insurance Policies. All insurance policies shall name Landlord, its managers
and members and any managing agent and other designee as additional insureds and
shall be with companies and with loss-payable clauses satisfactory to Landlord
and with ratings no less than A+ by A.M. Best. Copies of all policies or
certificates evidencing such insurance shall be delivered to Landlord by Tenant
prior to Tenant’s occupancy of the Premises. All policies shall be primary and
noncontributing with any insurance which may be carried by Landlord. All
policies shall bear endorsements requiring 30 days written notice to Landlord
prior to any change or cancellation.

 

5



--------------------------------------------------------------------------------

6.4 Waiver of Subrogation. Neither party shall be liable to the other for any
loss or damage caused by water damage or any of the risks covered by a standard
fire insurance policy with extended coverage endorsements, and there shall be no
subrogated claim by one party’s insurance carrier against the other party
arising out of any such loss.

6.5 Indemnity of Landlord. Tenant hereby waives all claims against Landlord for
damage to any property or injury, illness or death of any person in, upon, or
about the Premises and/or Shopping Center arising at any time and from any cause
whatsoever. Tenant shall defend, indemnify and hold harmless Landlord, its
managers and members and any managing agent or other designee from any and all
claims or liability for any damage to any property or injury, illness, or death
of any person occurring in or on the Premises or occurring elsewhere in the
Shopping Center when such damage, injury, illness, or death shall be caused in
whole or in part by the act or failure to act of Tenant, its agents, servants,
employees, invitees, contractors, or licensees.

Section 7 REPAIRS, MAINTENANCE AND ALTERATIONS.

7.1 Condition of Premises. By entry hereunder Tenant accepts the Premises as
being in the condition in which Landlord is obligated to deliver the Premises.
Tenant shall, at Tenant’s own expense, keep the Premises in good condition and
repair, including without limitation, the maintenance, replacement and repair of
any walls, floors, ceilings, interior doors, interior windows and fixtures,
interior plumbing (if any), electrical wiring and conduits. Tenant shall be
responsible for all repairs, interior and exterior, structural and
non-structural, ordinary and extraordinary, in and to the Premises and the
Project and the facilities and systems thereof, the need for which arises out of
the performance or existence of the Tenant’s alterations, the installation, use
or operation of Tenant’s property in the Premises, the moving of Tenant’s
property in or out of the Project, or the act, omission, misuse or neglect of
Tenant, its agents, employees, contractors or invitees. Tenant shall promptly
make, at Tenant’s expense, all repairs in or to the Premises for which Tenant is
responsible. Such work shall be performed only by contractor(s) designated or
approved in writing by the Landlord. Tenant shall, upon the termination of this
Lease, surrender the Premises to Landlord, in good condition except for ordinary
wear and tear and for damage covered by Landlord’s fire and extended coverage
insurance.

7.2 Climate Control. Landlord shall maintain and operate the heating,
ventilating and air-conditioning systems serving the Premises for occupancy of
the Premises during Business Hours of Business Days, the expense of which shall
be included in Operating Expense of the Project as defined in Section 3.2
hereof. As used herein, “Business Hours” shall mean generally customary daytime
business hours, but not before 7:30 a.m. or after 6 p.m. on weekdays and not
before 7:30 a.m. or after 1 p.m. on Saturdays. “Business Days” shall mean all
days except Sundays and days observed by the Federal or State government as
legal holidays. Tenant shall have the right to use and control the HVAC system
within the Premises during hours outside Business Hours.

 

6



--------------------------------------------------------------------------------

7.3 Alterations. Tenant shall not make any alterations or improvements to the
Premises without the prior written consent of Landlord. Any alterations or
improvements to the Premises (excluding trade fixtures installed by Tenant),
shall become part of the Premises and belong to Landlord and shall be
surrendered with the Premises without disturbance upon the termination of the
Lease. In the event Landlord consents to the making of any alterations or
improvement, the same shall be made at Tenant’s sole expense.

7.4 Trade Fixtures. Upon expiration or earlier termination of the Lease, Tenant
shall remove all trade fixtures, movable furniture and equipment located on the
Premises which belong to the Tenant, and repair at its expense any damage caused
to the Premises by such removal. If Tenant fails to remove such property, this
shall be an abandonment of the property and Landlord may retain the property and
all rights of Tenant with respect to it shall cease or, by notice in writing
given to Tenant within 20 days after removal was required, Landlord may elect to
hold Tenant to its obligation of removal. If Landlord elects to require Tenant
to remove, Landlord may effect a removal and place the property in storage for
Tenant’s account. Tenant shall be liable to Landlord for the cost or reasonable
value of removal, restoration, transportation to storage and storage, with
interest on all such as expenses as provided in paragraph 13.3 below.

7.5 Compliance With The Laws. Tenant should not use the Premises or permit
anything to be done in or about the Premises which will conflict with any law or
regulation.

7.6 Entry and Inspection. With reasonable notice except in an emergency,
Landlord or its agents may enter the Premises at any time to determine Tenant’s
compliance with this Lease, to make necessary repairs, or to show the Premises
to prospective tenants or purchasers.

Section 8 RECONSTRUCTION AND RESTORATION.

8.1 Minor Damage. If during the term hereof the Premises are destroyed or
damaged by fire or other perils covered by Landlord’s fire and extended coverage
insurance and such damage is not “substantial,” Landlord shall promptly repair
such damage to Landlord’s Work in the Premises and this Lease shall continue in
full force and effect.

8.2 Substantial Damage. If during the term hereof the Premises are destroyed or
damaged by fire or other perils covered by Landlord’s insurance in an amount
exceeding twenty-five percent (25%) of its full construction-replacement cost or
other peril not covered by Landlord’s insurance, then Landlord may elect to
terminate this Lease by giving Tenant written notice of such termination within
60 days after the date of such damage. Otherwise, Landlord shall proceed to
restore Landlord’s Work in the Premises to a condition comparable to that
existing prior to the damage. Tenant shall cooperate with Landlord during the
period of repair and vacate all or any part of the Premises to the extent
necessary for the performance of the required work. Landlord need not incur
expenses for restoration in excess of the net insurance proceeds available to
Landlord after payment of all reasonable costs, expenses and attorneys’ fees
incurred by Landlord in connection therewith.

8.3 Abatement of Rent. The minimum rent shall be abated during the period and to
the extent the Premises is not reasonably usable for Tenant’s use. if the damage
does not cause any material interference with Tenant’s use, there shall be no
rent abatement.

 

7



--------------------------------------------------------------------------------

8.4 Repair of Tenant’s Property. Repair, replacement, or restoration of any
fixtures, equipment and personal property owned by Tenant, and Tenant
improvements shall be the responsibility of Tenant.

Section 9 ASSIGNMENT AND SUBLETTING. Tenant shall not (voluntarily or by
operation of law) assign, mortgage, pledge, hypothecate or encumber the Premises
or Tenant’s leasehold estate or sublet any portion of the Premises, or otherwise
transfer any interest in the Premises without Landlord’s prior written consent
in each instance which consent shall not be unreasonably withheld or delayed. In
determining whether to consent, Landlord may consider any reasonable factor
including without limitation, credit worthiness, business experience, general
reputation and ability to perform the terms of this Lease of the proposed
transferee. If Tenant is a corporation, transfer of a fifty percent (50%) or
greater interest in cumulative total in any 2-year period in the stock of Tenant
shall be deemed an assignment within the meaning of this Section. If Tenant is a
partnership, any change in the partners shall be deemed an assignment of this
Lease. if Tenant requests consent to a proposed transfer, Tenant shall pay a
review fee of $200 at the time of the request for application to Landlord’s
expenses in reviewing the request for consent to transfer.

Section 10 CONDEMNATION.

10.1 Entire or Substantial Taking. If more than twenty-five percent (25%) of the
Premises (notwithstanding restoration by Landlord as herein provided) shall be
taken under the power of eminent domain, this Lease shall automatically
terminate on the date the condemning authority takes possession.

10.2 Partial Taking. In the event of any taking under the power of eminent
domain which does not so result in a termination of this Lease, the minimum rent
payable hereunder shall be reduced, effective on the date the condemning
authority takes possession, in the same proportion as the reduction in rentable
floor area of the Premises. Landlord shall promptly, at its sole expense,
restore the portion of the Premises not taken to as near its former condition as
is reasonably possible, and this Lease shall continue in full force and effect.

10.3 Awards. Any award for taking of all or any part of the Premises under the
power or eminent domain shall be the property of the Landlord, whether such
award shall be made as compensation for diminution in value of the leasehold or
for taking of the fee. Nothing herein, however, shall be deemed to preclude
Tenant from obtaining, or to give Landlord any interest in, any award to Tenant
for loss of or damage to or cost of removal of Tenant’s trade fixtures and
removable personal property, or for damages for cessation or interruption of
Tenant’s business.

10.4 Sale Under Threat of Condemnation. A sale by Landlord to any authority with
power of eminent domain, either under threat of condemnation or while
condemnation proceedings are pending, shall be deemed a taking under the power
of eminent domain under this Section. Landlord need not incur expenses for
restoration in excess of the amount of condemnation proceeds received by
Landlord after payment of all reasonable costs, expenses and attorneys’ fees
paid or incurred by Landlord in connection with the condemnation.

 

8



--------------------------------------------------------------------------------

Section 11 SIGNS. Tenant shall not inscribe, post, place or in any manner
display any sign notice, picture, placard, or any advertising matter, anywhere
in, on or about the Premises or the Project without first obtaining Landlord’s
prior written consent. Tenant shall be permitted to place identification signage
to the right of the interior door to the Premises. Landlord shall produce and
install said door signage in accordance with building standards and at Tenant’s
expense. Any sign on the Premises will be designed and constructed in compliance
with applicable sign codes. Tenant shall be responsible for the removal of its
sign(s) and the repair of any damage to the building as a result of the sign’s
presence or removal.

Section 12 OTHER OBLIGATIONS OF PARTIES.

12.1 Liens. Tenant shall pay as due all claims for work done on the Premises or
for services rendered or materials furnished to the Premises and shall keep the
Premises free from any liens other than liens created by Landlord. If Tenant
fails to pay such claim or to discharge any lien, Landlord may do so and collect
such amount as additional rent. Amounts paid by Landlord shall bear interest and
be repaid by Tenant as provided in paragraph 13.3 below. Such payment by
Landlord shall not constitute a waiver of any right or remedy Landlord may have
because of Tenant’s default.

12.2 Holding Over. If Tenant does not vacate the Premises at the time required,
Landlord shall have the option to treat Tenant as a tenant from month to month,
subject to all of the provisions of this Lease (except that the term will be
month to month and the initial minimum monthly rent will be one hundred fifty
percent {150%) of the minimum monthly rent then being paid by Tenant), or to
eject Tenant from the Premises and recover damages caused by wrongful hold over.

12.3 Non merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger, and shall, at the option
of the Landlord, terminate all and any existing subtenancies, or may, at the
option of Landlord, operate as an assignment to it of any and all such
subtenancies.

12.4 Rights of Landlord. Landlord shall have the right to change the name or
designation of the Project without notice or liability to Tenant. Landlord shall
also have the right to grant to anyone the exclusive right to conduct a
particular business or undertaking in the Project. Landlord has entered into a
Declaration of Restrictive Covenants with the Lake Oswego Redevelopment Agency
(the “Restrictive Covenants”) to which this lease is subordinate. Tenant shall
not use the Premises for any use which violates such Restrictive Covenants.

12.5 Priority of Lease. This Lease shall be subject and subordinated at all
times to the lien of all mortgages and deeds of trust subsequently placed upon
the Project all without the necessity of having further instruments executed on
the part of Tenant to effectuate such subordination. If any party providing
financing or funding to Landlord requires, as a condition to such financing or
funding, that Tenant send such party written notice of any default by Landlord
under this Lease, giving such party the right to cure such default until it has
completed foreclosure and preventing Tenant from terminating this Lease unless
such default remains uncured after foreclosure has been completed, Tenant will
execute and deliver any agreement required by such party in order to accomplish
this purpose.

 

9



--------------------------------------------------------------------------------

12.6 Landlord’s Liability; Sale. The liability of Landlord under this Lease will
be limited to Landlord’s interest in the Project, and any judgment against
Landlord will be enforceable solely against Landlord’s interest in the Project.
In the event the original Landlord hereunder, or any successor owner of the
Project, shall sell or convey the Project, all liabilities and obligations on
the part of the original Landlord, or such successor owner, under this Lease
accruing thereafter shall terminate, and thereupon all such liabilities and
obligations shall be binding upon the new owner. Tenant agrees to attorn to such
new owner.

12.7 Estoppel Certificate. Within 10 days after Landlord’s written request,
Tenant shall deliver a written statement stating the date to which the rent and
other charges have been paid, whether the Lease is unmodified and in full force
and effect, and any other matters that may reasonably be requested by Landlord.

12.8 Rules and Regulations. Tenant agrees to comply with any rules and
regulations for the Project adopted and published by Landlord from time to time
and to cause Tenant’s customers, employees and invitees to abide by such rules
and regulations. Tenant agrees that Landlord shall not be responsible to Tenant
for the noncompliance by any other tenant or occupancy of the Project with such
rules and regulations.

12.9 Financial Statements. Upon written notice from Landlord, Tenant agrees to
provide current financial statements for the Tenant and/or Guarantor. Landlord
hereby agrees to maintain the confidentiality of all such statements; however
Landlord may disclose such to its attorneys, accountants or other professional
advisors and any current or potential mortgagee or purchaser of the Property,
and in connection with any proceeding to enforce the terms of this Lease.

Section 13 DEFAULTS; REMEDIES.

13.1 Default. The following shall be events of default:

(1) Payment Default. Failure of Tenant to make any base, percentage or
additional rent or other payment under this Lease for a period of ten (10) days
after it becomes due and payable.

(2) Unauthorized Transfer. Any transfer by Tenant without Landlord’s prior
written consent as required under Section 9.

(3) Abandonment of Premises. Tenant fails to occupy or use the Premises for the
purposes permitted by this Lease for a total of ten (10) consecutive business
days or more during the lease term, unless such failure is excused under other
provisions of this Lease.

(4) Default In Other Covenant. Failure of Tenant to comply with any other term
or condition or fulfill any other obligation of this Lease within 20-days after
written notice by Landlord specifying the nature of the default with reasonable
particularity. No notice and no opportunity to cure shall be required if
Landlord has previously given Tenant notice of failure to comply with such term
or condition or fulfill such other obligation of this Lease during the term
hereof.

 

10



--------------------------------------------------------------------------------

(5) Insolvency Defaults. Dissolution, termination of existence, insolvency on a
balance sheet basis or business failure of Tenant; the commencement by Tenant of
a voluntary case under the federal bankruptcy laws or under any other federal or
state law relating to insolvency or debtor’s relief; the entry of a decree or
order for relief against Tenant in an involuntary case under the federal
bankruptcy laws or under any other applicable federal or state law relating to
insolvency or debtor’s relief; the appointment of or the consent by Tenant to
the appointment of a receiver, trustee or custodian of Tenant or of any of
Tenant’s property; an assignment for the benefit of creditors by Tenant;
Tenant’s failure generally to pay its debts as such debts become due; the making
or suffering by Tenant of a fraudulent transfer under applicable federal or
state law; concealment by Tenant of any of its property in fraud of creditors;
the making or suffering by Tenant of a preference within the meaning of federal
bankruptcy law; or the imposition of a lien through legal proceedings or
distraint upon any of the property of Tenant which is not discharged or bonded.
During any period in which there is a Guarantor(s) of this Lease, each reference
to “Tenants” in this paragraph shall be deemed to refer to “Guarantor or
Tenant,” separately.

13.2 Remedies on Default. Upon default, Landlord may exercise any one or more of
the following remedies, or any other remedy available under applicable law:

(1) Retake Possession. With or without terminating the Lease, to the extent
permitted by law, Landlord may re-enter and retake possession of the Premises
and terminate Tenant’s tenancy, without notice, either by summary proceedings,
force, any other applicable action or proceeding, or otherwise. Landlord may use
the Premises for Landlord’s own purposes or relet it upon any reasonable terms
without prejudice to any other remedies that Landlord may have by reason of
Tenant’s default. None of these actions will be deemed an acceptance of
surrender by Tenant. To the extent permitted by law, Tenant expressly waives the
service of any notice of intention to terminate Tenant’s tenancy or Tenant’s
right to possession or to retake the Premises, and waives service of any demand
for payment of rent or for possession, and of any and every other notice or
demand required or permitted under applicable law.

(2) Relet the Premises. Landlord at its option may relet the whole or any part
of the Premises, from time to time, either in the name of Landlord or otherwise,
to such tenants, for such terms ending before, on, or after the expiration date
of the lease term, at such reasonable rentals and upon such other reasonable
conditions (including concessions and free rent periods) as Landlord, in its
sole discretion, may reasonably determine to be appropriate. Landlord shall have
no obligation to relet the Premises or any part and shall not be liable for
refusal or failure to relet the Premises, or in the event of any such reletting,
for refusal or failure to collect any rent due upon such reletting. No such
refusal or failure shall operate to relieve Tenant of any liability under this
Lease or otherwise affecting such liability. Landlord at its option may make
such physical changes to the Premises as Landlord, in its sole discretion,
considers advisable or necessary in connection with any such reletting or
proposed reletting without relieving Tenant of any liability under this Lease or
otherwise affecting Tenant’s liability. If there is other comparable unleased
space in the Project, Landlord shall have no obligation to attempt to relet the
Premises prior to leasing other space in the Project.

(3) Damages for Default. Whether or not Landlord retakes possession or relets
the Premises, Landlord may recover all damages caused by the default (including
but not

 

11



--------------------------------------------------------------------------------

limited to unpaid rent, attorneys’ fees relating to the default, and costs of
reletting). Landlord may sue periodically to recover damages as they accrue
during the remainder of the lease term without barring a later action for
further damages. Landlord may at any time bring an action for accrued damages
plus damages for the remaining lease term equal to the difference between the
rent specified in this Lease and the reasonable rental value of the Premises for
the remainder of the term, discounted to the time of judgment at the rate of six
percent (6%) per annum.

(4) Continuation after Default. Even though Tenant is in default under this
Lease, this Lease shall continue in effect so long as Landlord does not
terminate this Lease, and Landlord may enforce all its rights and remedies under
this Lease, including the right to recover the rent as it becomes due under the
Lease. Upon default, Landlord may terminate this Lease by giving written notice
of termination of this Lease to Tenant. Termination of Tenant’s tenancy or
Tenant’s right to possession, acts of maintenance or preservation or efforts to
relet the Premises or the appointment of a receiver upon initiative of Landlord
to protect Landlord’s interest under this Lease shall not constitute a
termination of this Lease unless written notice of termination of this Lease is
given by Landlord to Tenant.

13.3 Cure of Tenant’s Default. Without prejudice to any other remedy for
default, Landlord may perform any obligation or make any payment required to
cure a default by Tenant. The cost of performance, including attorneys’ fees and
all disbursements, shall immediately be repaid by Tenant upon demand, together
with interest from the date of expenditure until fully paid at the rate of
fourteen percent (14%) per annum, but not in any event at a rate greater than
the maximum rate of interest permitted by law.

13.4 Cumulative Remedies. The remedies provided for in this Lease are cumulative
and not intended to be exclusive of any other remedy to which Landlord may
lawfully be entitled at any time, and Landlord may invoke any such remedy,
including, without limitation, termination of the tenancy under ORS 91.090, as
if specific remedies were not provided for herein.

Section 14 SECURITY DEPOSITS. Tenant shall upon execution hereof deposit with
the Landlord the sum of Three Thousand Two Hundred Four and no/100 Dollars
($3,204.00), as security for the full and faithful performance by Tenant of
every provision of this Lease. If Tenant violates any provision of this Lease,
Landlord may, but shall not be obligated to, apply all or any part of this
security deposit to remedy such violation. If any portion of said deposit is so
applied, Tenant shall immediately deposit with Landlord cash in an amount
sufficient to restore the security deposit to its original amount. Landlord may
commingle this deposit with Landlord’s funds and Tenant shall not be entitled to
interest on such deposit. If Tenant shall fully and faithfully perform every
provision of this Lease, the security deposit or any balance thereof shall be
returned to Tenant within 10 days after the expiration of the lease term.

Section 15 LANDLORD’S AND TENANT’S WORK.

15.1 By Landlord. Landlord shall perform the work described as Landlord’s Work
in attached Exhibit B.

 

12



--------------------------------------------------------------------------------

15.2 By Tenant. Tenant shall perform all other work required to ready the
Premises for Tenant’s use and occupancy in accordance with attached Exhibit B.

Section 16 MISCELLANEOUS.

16.1 Waivers. No waiver by Landlord of performance of any provision of this
Lease shall be deemed to be a waiver of nor prejudice Landlord’s right to
otherwise require performance of the same provision or any other provision.

16.2 Recording. Tenant shall not record this Lease.

16.3 Notices. All notices under this Lease shall be in writing effective when
delivered in person, or if mailed, upon deposit in the United States Mail,
certified and postage prepaid and addressed to the address of Tenant or Landlord
shown below or at such other address as may be designated by either party by
notice to the other.

16.4 Exhibits and Riders. Exhibits and riders, if any, initialed or signed by
Landlord and Tenant, and attached or affixed to this Lease, are a part hereof as
if set forth in full herein.

16.5 Construction. (a) This Lease shall be construed and governed by the laws of
the State of Oregon; (b) the invalidity or unenforceability of any provision
hereof shall not affect or impair any other provisions hereof; (c) this Lease
constitutes the entire agreement of the parties and supersedes all prior
agreements or understandings between the parties with respect to the subject
matter hereof; (d) this Lease may not be modified or amended except by written
agreement signed and acknowledged by both parties; (e) if there be more than one
tenant, the obligations hereunder imposed upon Tenant shall be joint and
several; (f) time is of the essence of this Lease in each and every provision
hereof; and (g) nothing contained herein shall create the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto and no provisions contained herein shall be deemed to create any
relationship other than that of landlord and tenant.

16.6 Successor. Subject to any limitations on assignments herein, all of the
provisions of this Lease shall inure to the benefit of and be binding upon the
successors and assigns of the parties hereto.

16.7 Attorneys’ Fees. In the event suit or action is instituted to interpret or
enforce the terms of this Lease, the prevailing party shall be entitled to
recover from the other party such sum as the court may adjudge reasonable as
attorneys’ fees at trial, on petition for review, or on appeal, in addition to
all other sums provided by law.

16.8 Hazardous Substances. Tenant shall not use, generate transport, treat,
store, dispose of or otherwise handle Hazardous Substances on the Leased
Premises without the prior written consent of Landlord, except Hazardous
Substances and in quantities commonly used in business offices, provided such
Hazardous Substances are maintained and used in accordance with applicable laws
relating thereto, Landlord may withhold such consent in its sole discretion or
may condition such consent upon Tenant’s agreement to comply with requirements
designated by Landlord. The term “Hazardous Substances” shall mean any and all
hazardous, toxic, infectious or radioactive substances, wastes or materials as
defined or listed by any federal, state or local statute, regulation or
ordinance pertaining to the protection of human health or the environment and
shall specifically include petroleum oil and its fractions.

 

13



--------------------------------------------------------------------------------

16.9 No Offer. This Lease is submitted to Tenant on the understanding that it
will not be considered an offer and will not bind Landlord in any way until
(a) Tenant has duly executed and delivered duplicated originals to Landlord and
(b) Landlord has executed and delivered one of such originals to Tenant.

16.10 Consent. Unless Landlord’s consent or approval is required by the express
terms of this Lease not to be unreasonably withheld, such approval or consent
may be withheld, delayed or conditioned by Landlord in its sole and arbitrary
discretion.

 

LANDLORD:   TENANT: LO 138 LLC,   RXi PHARMACEUTICALS CORPORATION an Oregon
limited liability company   a Delaware corporation By:   Gramor 138 LLC,      
an Oregon limited liability company       Manager     By:   Gramor Investments,
Inc.,       an Oregon Corporation       Manager     By:  

/s/ Barry A. Cain

  By:  

/s/ Mark J. Ahn

  Barry A. Cain, President     Mark J. Ahn, President/CEO Date:  

7/18/11

  Date:  

7/18/11

Landlord Address:   Tenant Address: 19767 SW 72nd Avenue, Suite 100   60
Prescott Street Tualatin, OR 97062   Worcester, MA 01605 (503) 245-1976   (503)
961-4465

 

and a copy to:   Thomas R. Page   Stoel Rives   900 S.W. Fifth Avenue Suite 2600
  Portland, OR 97204

 

14



--------------------------------------------------------------------------------

STATE OF OREGON               )     )   ss County of Washington   )  

On this day personally appeared before me MARK J. AHN, to me known to be the
PRESIDENT/CEO, of the corporation described as Tenant in the foregoing
instrument, and acknowledged the said instrument to be the free and voluntary
act and deed of said corporation for the uses and purposes therein mentioned,
and on oath stated that they were authorized to execute the said instrument on
behalf of the corporation.

GIVEN under my hand and official seal this 18th day of July, 2011.

 

Official Seal  

/s/ Kristin Jennifer Woods

Kristin Jennifer Woods

Notary Public – Oregon

Commission No. 447699

My Commission Expires May 19, 2014

  Notary Public in and for the State of Oregon

 

STATE OF OREGON               )     )   ss County of Washington   )  

On this day personally appeared before me BARRY A. CAIN, to me known to be the
President of Gramor Investments, Inc., that executed the foregoing instrument,
and acknowledged the said instrument to be the free and voluntary act and deed
of said corporation for the uses and purposes therein mentioned, and on oath
stated that he was authorized to execute the said instrument on behalf of the
corporation and Landlord.

GIVEN under my hand and official seal this 18th day of July, 2011.

 

Official Seal  

/s/ Kristin Jennifer Woods

Kristin Jennifer Woods

Notary Public – Oregon

Commission No. 447699

My Commission Expires May 19, 2014

  Notary Public in and for the State of Oregon



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND RIDERS

ATTACHED HERETO AND MADE A PART HEREOF

“LAKE VIEW VILLAGE”

 

EXHIBIT “A-1”    Premises EXHIBIT “A-2”    Site Plan EXHIBIT “A-3”    Legal
Description of the Project EXHIBIT “B”    Construction Exhibit EXHIBIT “C”   
Shopping Center Rules and Regulations RIDER:    Option to Extend



--------------------------------------------------------------------------------

EXHIBIT “A-2”

SITE PLAN

LAKE VIEW VILLAGE

 

LOGO [g275067ex10_4346.jpg]



--------------------------------------------------------------------------------

EXHIBIT “A-2”

SITE PLAN

LAKE VIEW VILLAGE

 

LOGO [g275067ex10_4347.jpg]



--------------------------------------------------------------------------------

EXHIBIT “A-3”

LEGAL DESCRIPTION OF THE PROJECT

“LAKE VIEW VILLAGE”

Parcel 2 of PARTITION PLAT NO 2002-076, a duly filed plat, in the City of Lake
Oswego, County of Clackamas, State of Oregon.



--------------------------------------------------------------------------------

EXHIBIT “B”

DESCRIPTION OF LANDLORD’S WORK AND TENANT’S WORK

“LAKE VIEW VILLAGE”

RXi PHARMACEUTICALS

Page 1 of 1

CONSTRUCTION OF TENANT’S PREMISES:

Landlord agrees that it will, at its sole cost and expense, commence and pursue
to completion the construction of the improvements as stated in “Description of
Landlord’s Work” herein.

DESCRIPTION OF LANDLORD’S WORK:

Landlord shall paint the interior of the Premises in a color(s) mutually
agreeable to Tenant and Landlord. Other than outlined herein, Landlord shall
deliver the Premises to Tenant in “as is” condition.

DESCRIPTION OF TENANT’S WORK:

Except as provided under “Description of Landlord’s Work”, all work in the
Premises shall be provided by or for Tenant at Tenant’s expense. This work shall
include, but not be limited to the following:

 

1. In the event Tenant plans to make alternations to the Premises which require
a building permit, Tenant shall within twenty (20) days after receipt of
Landlord’s floor plan, submit to Landlord two (2) prints and one
(1) reproducible set of full dimensioned 1/8 inch scale or larger drawings on
24” x 36” sheets plus specifications prepared by Tenant’s architect or designed
at Tenant’s expense if Landlord’s architect is used, which drawings shall
indicate the specific requirement of Tenant’s space showing clearly the
storefront, interior partitions, colors, materials, trade fixtures plans,
lighting and electrical outlets all in conformity with the provision of this
Exhibit “B” and which shall be suitable for submittal for issuance of required
permits.

 

2. Any special or decorative lighting including any additional service panel
capacity that may be required as a result.

 

3. Special furred, covered or dropped ceiling areas.

 

4. All interior painting, floor covering and other finishes not included in
Landlord’s work.

 

5. Al partitions and doors not included under Landlord’s work.

 

6. If the Landlord performs any of Tenant’s work, then the cost of said work
shall be paid in the following manner: Fifty percent (50%) prior to commencement
of construction and the balance immediately following completion. Payment is due
upon receipt of invoice. The entire payment of the invoice must be received by
landlord prior to Tenant occupying the Premises and issuance of keys.



--------------------------------------------------------------------------------

7. If Tenant penetrates roof membrane, Tenant shall, at its expense, use
Landlord’s roofing contractor to repair all such penetrations. Al repairs shall
comply with the requirements under the roof warranty.

 

8. Tenant’s licensed general contractor must be approved by Landlord prior to
Tenant issuing a contract.

 

2



--------------------------------------------------------------------------------

EXHIBIT “C”

TO OFFICE LEASE AGREEMENT

RULES AND REGULATIONS

“LAKE VIEW VILLAGE”

Page 1 of 4

 

1. The entrance, halls, corridors, stairways and elevator shall not be
obstructed by any of the tenants or used for any purpose other than for ingress
and egress from their respective premises. The entrances, halls, corridors,
stairways, walkways, and the elevator are not intended for use by the general
public but for the tenant and its employees, licensees and invitees. Landlord
reserves the right to control and operate the public portions of the building in
which the Premises are located (the “Building”), the Project, and the public
facilities as well as facilities furnished for the common use of the tenants, in
such manner as it in its reasonable judgment deems best for the benefit of the
tenants generally. No tenant shall invite to the tenant’s premises, or permit
the visit of persons in such numbers or under such conditions as to interfere
with the use and enjoyment of any of the entrances, corridors, elevator and
other facilities of the Building or Project by any other tenants.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens, if any, which are different
from the standards adopted by Landlord for the Project shall be attached to or
hung in any exterior window or door or the premises of any tenant without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld.

 

3. Tenant may mark, drive nails or screw or drill on or into the partitions,
woodwork or plaster of the Premises; provided, however, that any damage caused
thereby shall be repaired by Tenant, at Tenant’s expense, prior to the
expiration of the lease term. Tenant shall not penetrate the ceiling or floor of
the Premises without the prior written consent of Landlord.

 

4. No sign, placard, picture, name lettering, advertisement, notice or object
visible from the exterior of any tenant’s premises shall be displayed in or on
the exterior windows or doors, or on the outside of any tenant’s premises, or at
any point inside any tenant’s premises where the same might be visible outside
of such premises, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld. All approved signs or lettering shall be
prepared, printed, affixed, or inscribed at the expense of the tenant and shall
be of a size, color and style acceptable to Landlord.

 

5. The windows that reflect or admit light and air into the halls, passageways
or other public places in the Building shall not be covered or obstructed by any
tenant, nor shall any bottles, parcels or other articles be placed on the window
sills.

 

6. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.



--------------------------------------------------------------------------------

Exhibit “C”    Lake View Village

 

7. No bicycles, skateboard, vehicles, animals or birds of any kind shall be
brought into or kept in or about the Building; however, bicycles may be kept in
a bike rack installed by the Landlord on the Building exterior.

 

8. No noise, including, but not limited to, music or the playing of musical
instruments, recordings, radio, television or similar audio or video device
which, in the judgment of Landlord, might disturb other tenants in the Building,
shall be made or permitted by any tenant.

 

9. No tenant, nor any tenant’s contractors, employees, agents, visitors,
invitees, or licensees, shall at any time bring into or keep upon the premises
or the Building any inflammable, combustible, explosive, environmentally
hazardous or otherwise dangerous fluid, chemical or substance.

 

10. Additional locks or bolts of any kind which shall not be operable by the
grand master key for the Building shall not be placed upon any of the doors or
windows by any tenant, nor shall any changes be made in locks or mechanism
thereof which shall make such locks inoperable by such grand master key.
Additional keys for a tenant’s premises and toilet rooms shall be procured only
from the Landlord who may make a reasonable charge therefore.

 

11. All movement of freight, furniture, packages, boxes, crates or any other
object or matter of any description must take place during such hours and in
such elevators, and in such manner as Landlord or its agents may determine from
time to time. Any labor and engineering costs incurred by Landlord in connection
with any moving herein specified, shall be paid by Tenant to Landlord, on
demand.

 

12. Landlord shall have the right to prescribe the weight and position of safes
and other objects of excessive weight, and no safe or other object whose weight
exceeds the lawful load for the area upon which it would stand shall be brought
into or kept upon any tenant’s premises. If, in the judgment of Landlord, it is
necessary to distribute the concentrated weight of any heavy object, the work
involved in such distribution shall be done at the expense of the tenant and in
such manner as Landlord shall determine.

 

13. No machinery or mechanical equipment other than ordinary portable business
machines may be installed or operated in any tenant’s premises without
Landlord’s prior written consent which consent shall not be unreasonably
withheld or delayed, and in no case shall any machines or mechanical equipment
be so placed or operated as to disturb other tenants. Machines and mechanical
equipment which may be permitted to be installed and used in tenant’s premises
shall be equipped, installed and maintained so as to prevent any disturbing
noise, vibration or electrical or other interference from being transmitted from
such premises to any other area of the Building.

 

14. Landlord, its contractors, and their respective employees, shall have the
right to use, without charge therefor, electricity and water in the premises of
any tenant while making repairs or alterations in the premises of such tenant.



--------------------------------------------------------------------------------

Exhibit “C”    Lake View Village

 

15. No premises of any tenant shall be used for lodging or sleeping or for any
immoral or illegal purpose.

 

16. The requirements of tenants for any services by Landlord will be attended to
only upon prior application to the Landlord. Employees of Landlord shall not
perform any work or do anything outside of their regular duties, unless under
special instructions from Landlord.

 

17. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

 

18. Without the prior written consent of Landlord, no tenant shall sell
newspapers, magazines, periodicals, theater or travel tickets or other goods or
merchandise to the general public in or on tenant’s premises nor shall any
tenant use or permit the use of any sidewalk for any similar purposes.

 

19. Each tenant shall store its trash and garbage within its premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of office building trash and garbage in the
City of Lake Oswego without being in violation of any law or ordinance governing
such disposal. All garbage and refuse disposal shall be made only through
entryways provided for such purposes and at such times as Landlord shall
designate. No tenant shall cause or permit any unusual or objectionable odors to
emanate from its premises which would annoy other tenants or create a public or
private nuisance. No cooking shall be done in the premises of any tenant except
as is expressly permitted in such tenant’s lease; and in any event said cooking
shall not cause objectionable odors to permeate from its premises which would
annoy other tenants. Tenant’s operation of an employee kitchen containing a
microwave and refrigeration shall not be considered a violation of this
regulation.

 

20. No coin vending machine, video game, coin or token operated amusement device
or similar machine shall be used or installed in any tenant’s premises without
Landlord’s prior written consent.

 

21. No bankruptcy, going out of business, liquidation or other form of distress
sale shall be held in any of tenant’s premises. No sales shall be held outside
of any tenant’s premises. No advertisement shall be done by loudspeaker,
barkers, flashing lights or displays or other methods not consistent with the
character of a high-quality office building.

 

22. Nothing shall be done or permitted in any tenant’s premises, and nothing
shall be brought into or kept in any tenant’s premises, which would impair or
interfere with the economic heating, cleaning or other servicing of the Building
or the premises, or the use or enjoyment by any other tenant of any other
premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the reasonable
judgment of Landlord, might cause any such impairment or interference.



--------------------------------------------------------------------------------

Exhibit “C”    Lake View Village

 

23. No acids, vapors or other similar caustic materials shall be discharged or
permitted to be discharged into the waste lines, vents or flues of the Building.
The water and wash closets and other plumbing fixtures in or serving any
tenant’s premises shall not be used for any purpose other than the purposes for
which they were designed or constructed, and no sweepings, rubbish, rages, acids
or other foreign substances shall be deposited therein. All damages resulting
from any misuse of the fixtures shall be borne by the tenant who, or whose
employees, agents, invitees, visitors or licensees shall have caused the same.

 

24. All entrance doors in each tenant’s premises and windows shall be left
locked when the tenant is not occupying the premises. Entrance doors to the
tenant’s premises shall not be blocked open at any time. Each tenant, before
closing and leaving its premises at any time, shall turn out all lights.

 

25. Hand trucks not equipped with rubber tires and side guards shall not be used
within the Building.

 

26. Tenant’s employees shall park only in those areas of the Project designated
in writing by Landlord from time to time for such purpose. If requested, Tenant
shall furnish to Landlord in writing license numbers of vehicle of Tenant and
employees. Any vehicle improperly parked by an employee of Tenant may be towed
or otherwise removed by Landlord at Tenant’s expense and Tenant shall indemnify
Landlord from any liability in connection with such removal.

 

27. Tenant shall be responsible for the observance of all of the foregoing rules
and regulations by Tenant’s employees, agents, clients, customers, invitees, and
guests.

 

28. Landlord reserves the right to rescind, modify, alter or waive any rule or
regulation at any time prescribed for the Project when, in its reasonable
judgment, it deems it necessary, desirable or proper for the Project’ s best
interest and for the best interests of the tenants generally, and no alteration
or waiver of any rule or regulation in favor of one tenant shall operate as an
alteration or waiver in favor of any other tenant. Landlord shall not be
responsible to any tenant for the non-observance or violation by any other
tenant of any of the rules and regulations at any time prescribed for the
Building.

 

29. Landlord reserves the right to add to, modify or otherwise change these
Rules and Regulations. Such changes shall become effective when written notice
thereof is provided tenants of the Building.

 

30. These rules and regulations are in addition to, and shall not be construed
in any manner to modify or amend, in whole or in part, the terms of any written
lease for space in the Project.



--------------------------------------------------------------------------------

Lake View Village

 

RIDER: OPTION TO EXTEND

Terms of Option:

Tenant shall have an option to extend the term of this Lease for one
(1) additional period of one (1) year upon the same terms and conditions set
forth herein; provided Tenant shall have delivered written notice to Landlord of
the exercise of the option not more than 365 days nor less than 120 days prior
to the end of the initial Lease term and provided further that:

 

  (a) Tenant is not in default hereunder in the payment of rent or any other
term or condition hereof at the time it gives such notice to Landlord or at the
time the extended term begins; and

 

  (b) The minimum monthly rent, as specified in Section 3.1 hereof, for such
extended term shall be modified as follows:

Months 25-36 $3,300.00 per month

 

LANDLORD:   TENANT: LO 138 LLC,   RXi PHARMACEUTICALS CORPORATION, an Oregon
limited liability company   a Delaware corporation

By:

 

Gramor 138 LLC,

an Oregon limited liability company

Manager

    By:   Gramor Investments, Inc.,      

an Oregon Corporation

Manager

    By:  

/s/ Barry A. Cain

  By:  

/s/ Mark J. Ahn

  Barry A. Cain, President     Mark J. Ahn, President/CEO